

116 S2665 IS: Federal Travel Transparency Act
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2665IN THE SENATE OF THE UNITED STATESOctober 22, 2019Ms. Duckworth (for herself, Mr. Peters, Mr. Carper, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend section 5707 of title 5, United States Code, to require the General Services
			 Administration to make information regarding travel by the heads of
			 Executive agencies and other individuals in senior positions publicly
			 available. 
	
 1.Short titleThis Act may be cited as the Federal Travel Transparency Act.
		2.Disclosure of information regarding travel by certain senior
			 officials
 (a)In generalSection 5707 of title 5, United States Code, is amended by adding at the end the following:  (d)Additional disclosure of information regarding travel by certain senior officials (1)DefinitionsIn this subsection—
 (A)the term Administrator means the Administrator of General Services; (B)the term covered individual means—
 (i)the head of an Executive agency; or (ii)an individual serving in a position at level I or II of the Executive Schedule under section 5312 or 5313, respectively;
 (C)the term machine-readable form means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost;
 (D)the term open format means a technical format based on an underlying open standard that is— (i)not encumbered by restrictions that would impede use or reuse; and
 (ii)based on an underlying open standard that is maintained by a standards organization; and (E)the term travel information website means the website used by the Administrator to make available information under paragraph (2)(B)(i).
							(2)Public availability of travel information for covered individuals
 (A)ReportingNot later than 30 business days after the end of each calendar quarter, each Executive agency employing 1 or more covered individuals who performed official travel during the calendar quarter shall submit to the Administrator data in machine-readable form and open format regarding the travel by each such covered individual during the calendar quarter on a commercial aircraft, privately-owned aircraft, or Government-owned or Government-leased aircraft, which shall include—
 (i)the duration of the travel; (ii)the destination or destinations of the travel;
 (iii)the individuals in the travel party; (iv)the justification for the travel;
 (v)the authorizing official who approved the travel; and (vi)the total cost to the Government for—
 (I)the travel as a whole; (II)transportation during the travel; and
 (III)lodging accommodations during the travel. (B)Public availability (i)In generalThe Administrator shall make available online to the public, at no cost to access, the information provided by Executive agencies to the Administrator under subparagraph (A).
								(ii)National security information
 (I)In generalAn Executive agency may exclude national security sensitive travel information from the travel information submitted to the Administrator if the Executive agency determines public online disclosure of the national security sensitive travel information would result in harm to national security interests.
 (II)JustificationEach Executive agency shall establish and preserve an accurate record documenting each instance in which the Executive agency excluded national security sensitive travel information from submission, as authorized in subclause (I), which shall include information explaining how public online disclosure of the national security sensitive travel information would have resulted in harm to national security interests.
 (C)Use of existing resourcesTo the maximum extent practicable, the Administrator shall use a website in existence on the date of enactment of this subsection to carry out this subsection.
 (3)RequirementsNot later than 30 business days after the date on which the Administrator receives information from an Executive agency regarding travel by a covered individual under paragraph (2)(A), the Administrator shall make the information available on the travel information website.
						(4)Classified trips
 (A)In generalNothing in this subsection shall preclude an Executive agency from excluding from the information submitted to the Administrator information regarding classified travel.
 (B)Maintaining of informationAn Executive agency shall maintain information relating to classified travel by a covered employee until the end of the 2-year period beginning on the date on which the classified travel concludes.
 (5)AuditingThe Inspector General of each Executive agency may, as determined appropriate by the Inspector General—
 (A)conduct and publish an audit of the accuracy and completeness of information the Executive agency provides to the Administrator under paragraph (2)(A);
 (B)conduct an audit of determinations by the Executive agency to exclude information under paragraph (2)(B)(ii) to ensure each such decision was appropriate and justified in regard to protecting national security interests from harm that would have resulted from public online disclosure; and
 (C)provide each committee of Congress with jurisdiction over the activities of or appropriations for the Executive agency with written notification if the Inspector General determines that the Executive agency is improperly withholding, or failed to justify the withholding of, information from the Administrator under paragraph (2)(B)(ii)..
 (b)Relation to other reporting requirementsNothing in the amendment made by subsection (a) shall be construed to modify or supercede the reporting requirements under the Federal Travel Regulation (including the requirements relating to the Senior Federal Travel report, or any successor thereto) or under any other provision of law.